Citation Nr: 0116626	
Decision Date: 06/19/01    Archive Date: 06/26/01	

DOCKET NO.  00-24 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to January 20, 2000, 
for a permanent and total disability rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted a permanent and total disability 
rating for pension purposes, effective January 20, 2000.  


REMAND

A June 1989 Board decision denied a permanent and total 
disability rating for pension purposes.  A January 1993 RO 
decision denied a new claim for a permanent and total 
disability rating for pension purposes. The veteran appealed 
this denial.  

An April 1996 Board decision, inter alia, denied a permanent 
and total disability rating for pension purposes.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By decision, dated 
April 1999, the Court vacated the Board's April 1996 denial 
of a permanent and total disability rating for pension 
purposes and remanded this issue for additional development, 
including a detailed medical examination of the veteran to 
assess his employability.

In December 1999 the Board remanded the appeal for additional 
development.  Following additional development the veteran 
was granted a permanent and total disability rating for 
pension purposes, effective January 20, 2000, the date of a 
VA examination.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2000).  

There are three alternative bases on which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, the veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  For claims received on or after 
October 1, 1984, the effective date is the date of receipt of 
claim unless, if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(A)(B).  

Because of the nature of the veteran's pending claim and the 
Court's direction to obtain a detailed medical examination 
regarding employability, in light of the January 2000 VA 
examination report that provides an opinion as to the effect 
of the veteran's disabilities on his employability, but not 
as to the date the disabilities interfered with his ability 
to perform any job, the Board believes that further 
examination is required.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should obtain a VA medical 
opinion prepared by a neurologist to 
determine whether at any time prior to 
January 20, 2000, but not before December 
7, 1989, the veteran was unable to secure 
and follow a substantially gainful 
occupation due to his nonservice-
connected disabilities.  The claims file 
must be made available to the physician 
for review and the medical opinion should 
reflect that such review was 
accomplished.  The physician should offer 
an opinion as to the initial date when it 
was at least as likely as not that the 
veteran was unable to secure and follow a 
substantially gainful occupation due to 
his nonservice-connected disabilities.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

2.  Then, after ensuring that the VCAA 
has been complied with, the RO should 
readjudicate the issue on appeal.   

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





